Citation Nr: 1030238	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to an extension of a temporary total rating 
beyond January 2010, for convalescence required as a result of 
left foot surgery in July 2009.

3.  Entitlement to service connection for back disability.

4.  Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2009, the Board remanded this case for the to afford 
the Veteran a Travel Board hearing.  The Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law Judge 
(VLJ) in April 2010.  A transcript of that proceeding is of 
record.

The Board notes that at the hearing on appeal before the 
undersigned, the Veteran expressed his desire to withdraw his 
appeal for service connection for residuals of a right leg 
hamstring injury.  The Board has limited its consideration 
accordingly.. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  

The Veteran's bilateral ankle claim is decided herein while the 
other issues on appeal are addressed in the Remand that follows 
the Order section of this decision.


FINDING OF FACT

The Veteran's bilateral ankle disability is etiologically related 
to service.


CONCLUSION OF LAW

Bilateral ankle disability was incurred in active service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate his claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria


Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he is entitled to service connection for 
disabilities of both ankles because they are  related to in-
service injuries.  

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that service connection is warranted for 
bilateral ankle disability.

As a preliminary matter, the Board notes that the RO granted 
service connection for bilateral pes planus in July 2008, as 
encompassing the claim for service connection for bilateral ankle 
disability.  However, the Board finds that a separate grant is in 
order for the bilateral ankle disability.  

Service treatment records (STRs) are incomplete.  STRs submitted 
by the Veteran show that in April 1981 he reported both ankles 
had been hurting for three months, with his left ankle hurting 
more than the right.  He reported no history of trauma.  The 
examiner noted that the Veteran's boots were a half size too 
large, causing a run-off unequally.  Crepitis in the left ankle 
was also noted. 

The Veteran was afforded a VA compensation and pension 
examination in May 2008 in which he reported injuring both ankles 
in 1980 or 1981 when he landed on a log and both ankles twisted 
and popped.  The Veteran also reported that he was given an air 
cast for a few days for both ankles, was unable to wear boots for 
a period of time, was given orthotics, and had chronic pain ever 
since the injuries.  Symptoms were noted as including an 
inability to run; limited walking; intermittent, but frequent use 
of a cane; bilateral joint deformity in the ankle; weakness; 
pain; stiffness; and left ankle giving way and instability.  The 
VA examiner diagnosed chronic bilateral ankle strain.  The 
examiner opined that the Veteran's current bilateral ankle 
condition was at least as likely as not (50/50 probability) the 
same as the one noted in service or was caused by or a result of 
a service-related injury.  The examiner's rationale for the 
opinion was based upon the aforementioned STRs in which the 
Veteran reported a three month history of bilateral ankle pain 
and the fact that a majority of records were not available.  

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned VLJ that he was born with flat feet but 
was not negatively affected by this condition.  He testified that 
it was not until after he experienced an in-service injury and 
went on sick call that his bilateral ankle condition got 
progressively worse, beginning in the early 1980s.  He stated 
that he experienced symptoms to include aching, throbbing, an 
inability to stand for more than 15-20 minutes, and an inability 
to walk long distances.  He furthered that his treatment for this 
condition included physical therapy twice a week and the use of 
an orthopedic boot. 

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Thus, the Veteran is competent to testify regarding his symptoms 
during and after active service.  He is also competent to testify 
in regard to events during service, such as experiencing an in-
service injuries of his ankles.  In addition, the Board has found 
the Veteran to be credible. 

In light of the competent and uncontroverted medical opinion of 
record asserting a relationship between the Veteran's currently 
diagnosed bilateral ankle disability and his reported in-service 
symptoms or in-service injury, and the Board's determination that 
the Veteran is competent and credible in reporting the onset of 
his disability in service, the Board finds that the Veteran is 
entitled to service connection for bilateral ankle disability.


ORDER

Entitlement to service connection for bilateral ankle disability 
is granted.






REMAND

The Board is of the opinion that further development is required 
before the other issues on appeal are decided.

Back Disability

While the Veteran filed a claim for service connection for a back 
disability, he has submitted medical evidence showing that he 
currently has cervical spine disorders.  Because the evidence 
developed during the processing of this claim indicates that the 
symptoms for which the Veteran is seeking VA benefits are at 
least in part due to disability of the cervical spine, the 
cervical spine disability will be considered in connection with 
the Veteran's current claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  The RO has not developed and addressed the issue of 
service connection for a disability of the cervical spine.  
Therefore, the issue must be remanded.

Bilateral Pes Planus 

The record reflects that the most recent VA examination to 
determine the degree of severity of the Veteran's bilateral pes 
planus was performed in August 2009.  The VA examiner noted that 
examination was limited because the Veteran wore a cast, 
specifically that bony structures were obscured and gait testing 
could not be performed due to his left foot post operative 
recovery.  In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that a new 
VA examination is necessary in order to decide the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 





Temporary Total Rating

The most recent medical evidence addressing the Veteran's need 
for convalescence following left foot surgery is a March 2010 
statement from the Veteran's VA podiatrist indicating that the 
Veteran would require an additional 2 months of convalescence.  
At the April 2020 hearing before the undersigned, the Veteran 
indicated that he still required convalescence and was unable to 
work due to his left foot disability.  Therefore, the Board has 
concluded that further development of the medical evidence is 
also required before this issue is decided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain copies of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's back 
disability, to include the cervical spine, 
and his bilateral pes planus. 

2.  The RO or the AMC should also undertake 
appropriate development of the issue of 
entitlement to service connection for a back 
disability to include the cervical spine, 
including the provision of the notice 
required under 38 U.S.C. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).

3.  Then, the Veteran should be scheduled for 
a VA podiatry examination to ascertain the 
severity and manifestations of his service-
connected bilateral pes planus and to assess 
the extent of convalescence required 
following left foot surgery in July 2009.  
The claims files must be made available to 
and reviewed by the examiner, and any 
indicated studies should be performed.  The 
RO or the AMC should ensure that all 
information required for rating purposes is 
provided by the examiner.  In addition, the 
examiner should provide an opinion concerning 
when the Veteran's need for convalescence 
ended or will end following the left foot 
surgery in July 2009.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted. 

5.  Then, the RO or the AMC should 
readjudicate the remaining issues on appeal.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
The requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It must also be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


